Citation Nr: 1539040	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-34 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disease of the low thoracic and lumbar spine (spine disability).

2.  Entitlement to a rating in excess of 10 percent for left sided sciatic nerve peripheral neuropathy associated with spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from July 1976 to July 1982 and from November 1983 to July 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied the Veteran's claim for an increased rating for his service-connected spine disability. 

In May 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In an October 2013 decision, the Board denied an evaluation greater than 20 percent for the Veteran's spine disability, but granted a separate 10 percent rating for incomplete, mild left sided sciatic nerve peripheral neuropathy.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a Joint Motion by the parties to vacate and remand the portion of the October 2013 Board decision that denied an evaluation in excess of 10 percent for left sided sciatic nerve peripheral neuropathy.  The parties also agreed that the Board erred by failing to address whether a separate rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 was warranted for the Veteran's right lower extremity.

The Board remanded the claims in October 2014 for additional development.  Unfortunately, as will be discussed in more detail below, another remand is warranted.

The issues of entitlement to service connection for gastroesophageal reflux disease and depression have been raised by the record in a March 2015 VA memorandum and an August 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed prior to adjudicating the claims.  

Initially, the Board finds that there has not been substantial compliance with the October 2014 remand directives.  In pertinent part, the October 2014 remand directed that the AOJ obtain treatment records from the Veteran's family physician, Dr. Mains, from February 2006 to present, which had been identified as outstanding during the May 2007 DRO hearing.  The remand also directed that if any identified records were not obtainable or did exist, the Veteran and his representative should be notified, and the record clearly documented of that fact.  

In December 2014, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain treatment records from Dr. Mains from 2002 to 2012.  A response from IOD Incorporated, Dr. Mains' record request service, was received in January 2015.  The response noted that if x-rays films were requested that the radiology department or health care provider directly.  It appears that IOD did not provide complete treatment records for the identified period.  The response contained only one treatment record dated in September 2008 and did not contain the January or February 2007 treatment record reported at the DRO hearing.  Moreover, VA treatment records noted that the Veteran received regular treatment from his private physician.  Even assuming IOD's response was adequate, the Veteran was not informed that the identified treatment record from 2007 was not obtainable or did not exist.  Additionally, while the Veteran testified that Dr. Mains had performed x-rays and MRI's, the AOJ did not separately request those from the Dr. Mains as directed in IOD's response.  Accordingly, the Board finds that there has not been substantial compliance with the October 2014 remand directives.  

The Board also notes that there appear to be outstanding VA treatment records.  Specifically, VA treatment records dated in June 2015 indicate that the Veteran was to return for follow-up appointments in July 2015.  To date, that treatment records has not been associated with the record.  

Additionally, VA treatment records indicate that the Veteran receives Social Security Administration (SSA) disability benefits.  Specifically, a March 2015 VA medication inquiry note from the Veteran noted that he had been approved for SSA disability. 

Lastly, the Board finds that a contemporaneous VA examination is needed to assess the nature and severity of the Veteran's right lower extremity radiculopathy and left side sciatic nerve peripheral neuropathy.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Board finds that the evidence of record indicates that the Veteran's neurological deficits may have worsened since his last VA examination in December 2014.  Specifically, at the December 2014 examination, the Veteran was noted to have decreased sensation in his bilateral toes.  An April 2015 VA treatment record indicated that the Veteran' s protective sensation was absent bilaterally as well as his vibratory sensation bilaterally at the medial malleolus and first metatarsophalangeal joints.  Given the documented absence of bilateral foot and toe sensation, the Board finds a contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from June 2015 to the present.  All attempts to obtain the records must be documented in the claims file.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for any updated private treatment records related to his disabilities on appeal, to include all treatment records from his Dr. Mains.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The RO must make two attempts to obtain any private records identified unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Obtain from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right lower extremity radiculopathy and left side sciatic nerve peripheral neuropathy.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any diagnostic testing, to include monofilament, electromyography, and nerve conduction studies, necessary to specify the affected nerves, as described in 38 C.F.R. § 4.124a (2015), or identify the severity of that effect must be performed.

The examiner must specifically identify any nerve involved in the Veteran's right lower extremity radiculopathy and left side sciatic nerve peripheral neuropathy in accordance with the rating criteria, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of any neurological manifestations of the service-connected spine disability, from those attributable to any other diagnosed disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with neurological manifestations of the service-connected spine disability.

A complete rationale must be provided for any opinion offered.
5.  Thereafter, readjudicate the Veteran's claims.  If the any benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



